DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/04/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Alleyne et al. (Pub. No.: US 2009/0158850), hereinafter, Alleyne.
Regarding claims 1 and 3, Alleyne discloses a pipeline inspection system (see: par. 0014) comprising: an inline inspection tool (figs. 1 and 2, see: par. 0014) carrying 
control circuitry coupled to the ultrasonic transducer system wherein the control circuitry is configured to control the ultrasonic transducer system and process signals received from the ultrasonic transducer system (see: par. 0015, 0032, 0045); and 
a gelled mass (11, fig. 2) configured to form an elongated body surrounding the inline inspection tool during pipeline inspection ("toroidal rubber membrane 11", paragraph 0042). 
Regarding claim 2, Alleyne discloses the system of claim 1, wherein the gelled mass is further configured to constitute a self-sustaining body during pipeline inspection having its peripheral surfaces contiguous with the inner surfaces of the inspected pipeline (see: par. 0040 and 0043).
Regarding claims 4 and 11, Alleyne discloses wherein the gelled mass comprises a leading portion, a middle portion in which the inline inspection tool is located during pipeline inspection, and a trailing portion, wherein at least one of the leading portion and the trailing portion comprises at least one sealing tool during pipeline inspection (see: par. 0014, 0040 and Fig. 2).
Regarding claims 5 and 10, Alleyne discloses the system of claim 1, wherein the gelled mass is configured to fit into the volume of a launcher (see: par. 0042).
Regarding claims 6-7, Alleyne discloses  the system of claim 1, wherein the gelled mass, during pipeline inspection, provides for a low bypass medium configured to 
Regarding claim 9, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Claim 12 is rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Palma et al. (EP 2527707), hereinafter, Palma.
Regarding claim 12, Palma discloses the use of a gelled mass as a medium that facilitates the transmission of ultrasonic energy during pipeline inspection and surrounds an inline inspection tool carrying an ultrasonic transducer system during pipeline inspection (see: abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861